DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 1 and the cancelation of claims 2-3, as filed on October 6, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on October 6, 2021, with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  Because the Applicant has clarified the meaning of related terms in writing, the previous rejections under 35 USC 112, as set forth in the Office action mailed on July 7, 2021 have been withdrawn.
Applicant's arguments, see Remarks filed on October 6, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the previous prior art rejection to claim 1 and its dependent claims have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being obvious over Takenouchi (JP2007273910, a machine-translated English version is used).
Regarding claim 1, Takenouchi discloses a chemical mechanical polishing composition (paragraph 0018) comprising: a water based liquid carrier (claim 1); abrasive particles dispersed in the liquid carrier, wherein the abrasive particles comprise a colloidal silica abrasive, and the colloidal silica abrasive has a permanent positive prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 4, Takenouchi discloses wherein the iron containing accelerator comprises a soluble iron containing catalyst (iron nitrate, paragraph 0056).
Regarding claim 5, Takenouchi discloses a stabilizer bound to the soluble iron containing catalyst, the stabilizer being oxalic acid (iron (III) complex forming compound, paragraph 0057).
Regarding claim 6, Takenouchi discloses a hydrogen peroxide oxidizer (paragraph 0056).
Regarding claim 7, Takenouchi discloses a pH in a range from about 2 to about 7 (paragraph 0056), which overlaps with the range recited in the instant claim.
Regarding claim 8, Takenouchi discloses wherein the cationic polymer comprises a compound according to the recited formula (polylysine, paragraph 0064).
Regarding claims 9 and 10, Takenouchi discloses wherein the cationic polymer has an acid dissociation constant (pKa) of 10.3 (polylysine, paragraph 0064).
Regarding claims 11 and 12, Takenouchi discloses wherein the cationic polymer comprises polylysine (paragraph 0064).

Regarding claims 14 to 15, Takenouchi discloses from about 1 to about 10000 ppm by weight of the cationic polymer (paragraphs 0065 and 0067), which encompasses the range recited in the instant claims.
Regarding claim 16, Takenouchi discloses wherein the cationic polymer has a molecular weight in a range fromn about 2 to about 50 kDa (paragraph 0067), which overlaps with the range recited in the instant claim.
Regarding claim 17, Takenouchi discloses a chemical mechanical polishing composition (paragraph 0018) comprising: a water based liquid carrier (claim 1); colloidal silica abrasive particles dispersed in the liquid carrier (claim 1), a soluble iron containing catalyst (iron nitrate, paragraph 0056); a stabilizer bound to the soluble iron containing catalyst (iron (III) complex forming compound, paragraph 0057); a cationic polymer having an amnino acid mnonomner unit, the cationic polymer comprising poiviysine (paragraph 0064), and wherein the composition has a pH in a range from about 2 to about 7 (paragraph 0056), which overlaps with the range recited in the instant claim.
Regarding claim 18, Takenouchi discloses wherein the cationic polymer comprises polylysine (paragraph 0064).

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713